IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 47 WAL 2018
                                               :
                      Petitioner               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
               v.                              :
                                               :
                                               :
 JOSEPH DEAN BUTLER,                           :
                                               :
                      Respondent               :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is as follows:

             Whether the Superior Court of Pennsylvania erred in vacating
             the trial court’s Order finding [Respondent] to be [a Sexually
             Violent Predator (“SVP”)] by extrapolating the decision in
             [Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017),] to
             declare SVP hearings and designations unconstitutional
             under 42 Pa.C.S. § 9799.24(e)(3).

      The Prothonotary is directed to provide notice of this Order to the Attorney General,

who is invited to participate as an amicus curiae.